                 Case 1:21-cv-03612-LGS Document 38 Filed 08/25/21 Page 1 of 2

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                             352 Rutland Road #1
Joshua Tarrant-Windt, Associate (Admitted in NY)                        Brooklyn, NY 11225
                                                                        Phone: (212) 248-7906
                                                                        Fax: (212) 248-7908
                              Application GRANTED. The hearing scheduled for August 25, 2021, at 10:50 a.m. is
                              adjourned sine die.
       August 25, 2021
                          Dated: August 25, 2021
       Via ECF                   New York, New York
       Honorable Lorna G. Schofield, U.S.D.J.
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

       Re:     Morrison v. Barclays Bank, et al., SDNY Case No. 21-CV-3612 (LGS)

       Dear Judge Schofield:

       My office represents the plaintiff, James Morrison, in the above-referenced case. I
       am writing to request an adjournment of tomorrow morning’s hearing on the order
       to show cause to enter a default judgment against Defendant Surplus Freight, Inc. I
       am making this request because Plaintiff has discovered certain material facts that
       may render the application for the default judgment moot. Plaintiff seeks two weeks
       to research and prepare an amended complaint naming the successor company to
       Defendant Surplus Freight, Inc., known as “Surplus Freight, LLC,” and the parent
       company of both Surplus Freight entities—Stage Capital, LLC—and the officers of
       all three entities. At the very least, Plaintiff will be adding a new cause of action
       against Defendant Surplus Freight, Inc. and related defendants alleging fraudulent
       conveyancing of assets. Defendant Barclays Bank has consented to this
       adjournment request.

       I am making this request because yesterday, on August 24, 2021, I received a letter,
       dated August 19, 2021, from Michael A. Mess, Esq., General Counsel of Stage
       Capital, LLC. In his letter, Mr. Mess claims that “Surplus Freight’s home office was
       in space controlled by Stage Capital” and that “Surplus Freight, Inc. ceased doing
       business in September 2020 when the last of its New York City stores was closed
       due to the COVID-19 pandemic.” Mr. Mess further claims that “Upon closing,
       Surplus Freight, Inc. was insolvent and was formally dissolved in July 2021 in the
       State of Ohio.” See Exhibit A, attached.

       Mr. Mess’ letter is grossly misleading and demonstrates the basis for amending the
       complaint. As alleged in the case of American Freight, LLC, et al. v. Surplus
       Freight, LLC, S.D. Ohio Case No. 21-CV-1922 (MHW)(EPD) (Docket # 35), Stage
       Capital, LLC is the parent company of both Surplus Freight, Inc. and Surplus
       Freight, LLC and the founder of Stage Capital, LLC is also the president and CEO
       of Surplus Freight, LLC. The First Amended Complaint, which I have not attached

                                                   1
        Case 1:21-cv-03612-LGS Document 38 Filed 08/25/21 Page 2 of 2




due to its length, further describes many millions of dollars in sales and
compensation to executives for a company that Mr. Mess now claims is insolvent.
Further, Surplus Freight’s recently revamped website, www.surplusfreight.com
shows that the company has 19 stores across Maryland, North Carolina, and
Virginia. And finally, a review of the public business records of Surplus Freight, Inc.
and related entities, which can be found on the Ohio Secretary of State website,
reveals: (1) Surplus Freight, Inc.’s adoption of the tradename “Surplus Furniture &
Mattress Warehouse” in October 2019; 1 (2) the formation of Surplus Freight, LLC
on May 28, 2020; (3) the “dissolution” of Surplus Freight, Inc. on July 19, 2021,
approximately three months after Plaintiff filed this action; and (4) an assignment
of the tradename “Surplus Furniture & Mattress Warehouse” from Surplus Freight,
Inc. to Surplus Freight, LLC, filed by Mr. Mess himself on August 16, 2021, a mere
nine days ago.

In sum, Plaintiff now has a picture of a multi-million-dollar parent company, Stage
Capital, LLC, that has shuttered one subsidiary with the letters “Inc.” at the end
and transferred its valuable tradename and assets to a sister company with the
letters “LLC” at the end of the same name. Stage Capital, LLC and Surplus Freight,
LLC should not be permitted to hide behind the “dissolution” of a related entity to
avoid liability all the while continuing to operate the same business under
essentially the same name. Accordingly, Plaintiff requests an adjournment of
tomorrow’s hearing and two weeks to incorporate all of these newly discovered facts
into an amended complaint. This amendment will likely moot the pending order to
show cause.

Respectfully,

/s/ Brian L. Bromberg
Brian L. Bromberg

cc:   All Counsel of Record (Via ECF)
      Surplus Freight, Inc. (Via First Class Mail)




1 Public filings reflect that from 2011-2019, Surplus Freight, Inc. used the
tradename “Express Furniture Warehouse.”
                                       2
